Motions (1) by petitioner for a stay; (2) by respondent Consolidated Edison Company of New York, Inc., to vacate a stay heretofore granted and for other relief. Motion by petitioner for a stay granted upon the following terms: (a) That petitioner be ready to argue the case at the November, 1951, term; (b) That security in the sum of $5,000 be furnished by petitioner. The stay will be operative until the hearing and determination of the proceeding by this court. The printed record in the proceeding should be settled in abbreviated form and the exhibits need not be printed. This determination renders it unnecessary to decide the application of the moving respondent. Order to be settled before any Justice of this court. Present — Foster, P. J., Heffernan, Brewster, Bergan and Coon, JJ. [See (trote, p. 1029.]